340 Mass. 380 (1960)
164 N.E.2d 149
D. JESSE COSTA & others
vs.
BOARD OF APPEALS OF WATERTOWN & others.
Supreme Judicial Court of Massachusetts, Middlesex.
January 6, 1960.
February 8, 1960.
Present: WILKINS, C.J., SPALDING, WILLIAMS, COUNIHAN, & WHITTEMORE, JJ.
Thomas C. Menton, for the defendants.
William Goldberg, for the plaintiffs.
WHITTEMORE, J.
The board of appeals under the zoning by-law of Watertown has appealed from the final decree in *381 the Superior Court which annulled the issuance of a permit to James P. Duffy to build a motel in a general residence district.
The zoning by-law divides the town into five districts: single residence, 1A and 1B; general residence; apartments; business; industrial. The uses permitted in general residence districts are those permitted in single residence districts, which do not include hotels, motels or lodging houses, and additionally "Two-family dwellings and lodging houses." The by-law includes this definition: "Hotel or lodging house: A building designed or used for paying guests, permanently or transiently, where more than three bedrooms are used for such purposes." The by-law does not otherwise refer to hotel and makes no mention of motel.
Nothing in the by-laws shows an intent to allow a motel in residence districts. Hotels, motels and lodging houses are sufficiently differentiated to be differently classifiable for zoning purposes. See Burnham v. Board of Appeals of Gloucester, 333 Mass. 114; St. 1954, c. 134, § 1, amending G.L.c. 140, § 27; Von Der Heide v. Zoning Bd. of Appeals of Somers, Westchester County, 204 Misc. (N.Y.) 746, 748-749; Longo Liquor License Case, 183 Pa. Super. Ct. 504. We need not decide whether the common definition of the by-law is sufficient to establish that hotels are allowed in general residence districts although only lodging houses are specified, or whether a motel may in some circumstances be deemed a hotel. See Maturi v. Balint, 204 Misc. (N.Y.) 1011. We discern no implication of authorization of motels in the authorization of lodging houses and the entry must be
Decree affirmed.